Earl Warren: Number 21, Mario Dibella, Petitioner, versus United States. Mr. Lewis.
Jerome Lewis: Mr. Chief Justice and may it please the Court. This is a search and seizure case which is before this Court on certiorari to the Second Circuit. The lower court affirmed an order of the District Court which denied a motion to suppress which had been made prior to the filing of the indictment. Now, every search and seizure case is decided upon its own particular facts, more particularly, the total atmosphere of the case. The conduct of arresting officer's prior to and at the time of the arrest must be taken in consideration to determine the reasonableness of the search. Now, the facts in our case are rather unusual. Originally, an application for a search warrant was denied. The petitioner was arrested in his apartment in the evening on a five months old invalid warrant of arrest and then a search was conducted as an instance thereto. The court below --
Earl Warren: What was the invalidity of the warrant?
Jerome Lewis: That the complaint did not state sufficient facts to constitute probable cause. The Court of Appeals so-held and the government does not contest it. The court below held that since the arresting officer had reasonable grounds to believe that there was a violation of the narcotics law, therefore, under the Narcotic Control Act, the arrest was lawful and the search, as an incident thereto, was reasonable. However, I respectfully submit to Your Honors that if the judgment of the lower court be affirmed, the narcotics agents can largely ignore the Fourth Amendment. They can enter a suspect's home irrespective of the time of night or day upon reasonable ground to believe that a suspect had committed a crime no matter when the crime was committed. In our particular case, it was six months before the arrest was made. And, in the absence of special and necessitous circumstances, to whi -- more namely, that the contraband was going to be destroyed or that the suspect was fleeing or likely to flee and also taking into consideration the fact that this was a private dwelling and not a movable vehicle. And, where it clearly appears, as in our case, that the narcotics agents had more than ample time to obtain a search warrant, six months, there is no evidence adduced by the government that the agents, at the time or prior to the arrest, had reasonable ground to believe that the petitioner was committing a crime nor did they see him commit a crime. This would permit, in effect, the arresting officer to bypass the magistrate to become the judicial officer, the arresting officer, and the one conducting the search, and I most respectfully submit to Your Honors that this would be a dangerous amalgamation of power. Now, Congress, in enacting the Narcotic Control Act, was particularly concerned about those emergent circumstances where, if the agent had to obtain a warrant, the suspect would flee or the contraband would be destroyed. And, as we read the remarks by the senators and the congressmen concerning this particular bit of legislation and the reports of the various committees, that's what they were concerned about. They didn't want to put the narcotics agents in a select class above and distinct and apart from all other agents, but they recognize it and I recognize it, too, that if they -- if an agent had to go to a magistrate when a man was hawking his narcotics on the street, of course, it would be absurd and ridiculous. By the time they got back, the narcotic trafficker would disappear, the contraband would be destroyed. But, it is only in those emergent circumstances that this legislation was enacted. Those circumstances are not present in our case. We have a very, very unusual situation. At the time of the argument, the government did not submit one affidavit from any of the arresting officers to justify their entrance into this man's apartment. United States Attorney, the assistant did submit an affidavit, which he candidly admit it was based upon information and belief in which he says "we saw the man seated in his house in his living room at 8:50 in the evening and we went inside and we arrested him under this whole invalid warrant and then we conducted a search." As noted by Judge Waterman in his dissenting opinion, there is no case in this Court upholding the search of a home by officers having neither an arrest warrant nor a search warrant. And, in the Roy Jones case, 357 United States, the government, for the first time, contended that agents had authority under federal law to enter a house, make an arrest based upon probable cause, and then to seize contraband that was visible. However, this Court said these contentions would confront us with a grave constitutional question, namely, whether forceful nighttime entry into a dwelling to arrest a person reasonably believed to be within there, upon probable cause, that he had committed a felony under circumstances where no reason appears why arrest -- an arrest warrant could not have been obtained is consistent with the Fourth Amendment. However, this issue was not determined because, from the testimony, it was clearly apparent that the arrest was but a mere pretext to make the search. And so, in our case, it is our contention, too, that this whole invalid warrant that was used was but a mere pretext to make the search. The government concedes, in its brief, that the petitioner was under close surveillance immediately proceeding, during, and after the narcotics transaction. It further admits in its brief that, no doubt, the agents did controvert a search of the premises for narcotics as an incident to petitioner's arrest if he were arrested in his home. This man was under surveillance for a period of six months. The agents undoubtedly could've arrested him at any time outside of his dwelling, but they knew that if they arrested him on the sidewalk in front of his house, they could not go into his apartment and make a search. They knew they could not obtain a search warrant because, during the entire five months period that they have the invalid warrant of arrest, no incriminating factors appeared. Now, a search warrant had already been denied by the United States Commissioner. So, therefore, they took the bull by the horns and they said, "Well, if we're going to make the search, we're going to use this warrant that we have. We're going to go into the apartment, arrest this man on that warrant, and then we're going to conduct the search." And, we further contend that a warrant with arrest is no different than arrest under a warrant, both must be executed within a reasonable period of time and the six months waiting period is not a reasonable period of time. Of course, the government has the right to wait for certain circumstance to develop in order to spring the trap, as we said in the Robinowitz case, but that doesn't give them the right to wait month after month after month when no incriminating factors appear.
Charles E. Whittaker: Is that an issue up here? I thought the Court of Appeals had held the arrest warrant invalid for defects in its issuance.
Jerome Lewis: Yes, sir.
Charles E. Whittaker: And held that the search -- they upheld to search on the ground that there was probable ca -- the arrest, rather, upon the ground that there was probable cause to make the arrest.
Jerome Lewis: I submit to you, Mr. Justice Whittaker, that the arrest was unlawful because it was a stale arrest and, therefore, any search as an incident to an unlawful stale arrest is, in effect, unlawful and not permissible. And, that is what Judge Waterman stated in his opinion, that the government can't wait six months on a warrant with arrest and to go into a man's home and then make an arrest. He said that was a stale arrest and an unlawful arrest and the fact that you can have reasonable grounds to believe that a crime was committed, you cannot wait indefinitely. And, my research and Judge Waterman's research also, we have found no case where more than a month elapsed that an arrest, under those circumstances, were held to be justifiable. In effect -- in fact, most of the cases hold that the government cannot hold back an arrest with the mere expectation and hope that, certainly, some criminal activities may come into the -- come into being. They waited six months here and, without any other incriminating factors, they went into this man's home. Now, our Constitution says that a warrant must be executed within a reasonable period of time. We submit, a warrant with arrest is in the same category. Congress, by giving the agents the right to make a warrantless arrest, certainly did not carve out by statute the necessity or a greater liberality than tho -- than we have under our Constitution and I say that, if under a warrant of arrest an execution must be within a reasonable time and six months is not, then a warrantless arrest falls into the same category and it, therefore, follows that since this arrest, assuming they had reasonable grounds, of course which we deny, then this arrest was stale and unlawful and any search as an incident to a stale arrest must of course, therefore, be unlawful. Now, it is our further contention that the agents did not have probable cause to arrest the petitioner. Back in October 1958, Agents Monaghan and Costa from the Federal Narcotics Bureau submitted two affidavits in support of their application for a search warrant. The search warrant was denied by the United States Commissioner. In Monaghan's affidavit, he said that he met one Panzarella in August of 1958. They had some discussion about purchasing narcotics. Panzarella said, "I'm going to call up my connection. I'll let you know." He made a phone call, came back to Monaghan, they went from Manhattan to the County of Queens, Monaghan saw Panzarella go into a green Chrysler car which was owned by the petitioner, Pan -- Di Bella. Panzarella, then, emerged from the car and gave an envelope containing heroin to the agent. The same process was repeated in September of 1958 but this time, in addition, Panzarella is alleged to have said to the agent "Di Bella is my source of supply." Now, Agent Costa says that he had Di Bella under observation. He saw Panzarella enter the car. He didn't see anything pass between the two of them. He saw them in the car and, later, he saw Panzarella leave the car and joined Agent Monaghan. He was familiar with this alleged conversation because Monaghan told him that Panzarella had said that Di Bella was his source of supply. Now, the lower court held that probable cause existed and cited the Jones case, the Cecil Jones case in 362 U.S. Now, Judge Waterman, in his dissenting opinion, believed that the facts in this case were even weaker than in the Henry case. Well, he stated that, in the Jones case, the officer, a detective by the name of Didone stated that he had received information from this informer, that this man was a reliable informant, and that he had received reliable information from him prior thereto, that the defendants or the suspects were narcotic addicts and that the detective had received reliable information from other reliable resources. But, in our case, Panzarella was not a reliable informant. He had never given information to the federal agents before. There is no evidence that Di Bella was a narcotics user and there was no further evidence and information given by any other reliable source that Di Bella was involved in narcotics. Now, if I remember correctly, in the Cecil Jones case, it was said that of all the detective could go by was the fact that he had been told that the informant had purchased narcotics from the defendant. That would not be enough. There must be corroborating factors to sustain the information given by the informant, and Judge Waterman argued in his opinion that the fact that two men are seen in an automobile and nothing is passed between the two of them is not the same type of corroboration that this Court held was valid in the Cecil Jones case. And so, I submit to Your Honor, assuming arguendo now that there was reasonable for grounds for this agent to enter a man's home six months after an alleged crime had been committed, in the absence of any special necessitous circumstances, just merely seeing a man seated in his living room not knowing that he had contraband there, not knowing that he was going to flee, where they could've arrested him at any time they wanted but, of course, knowing that if they arrested him outside of his home, they couldn't go into his home and obtain a warrant, where the facts are just like in this Roy Jones case and in the Lefkowitz case that they were using it merely as a pretext. They didn't want to arrest this man. They could've done it at any time they wanted to, but they weren't until they get into his apartment and then to arrest him and make a search as an incident thereto. If that is permitted, I will say -- I say most deferentially to Your Honors that a narcotics agent will never have to obtain a search warrant. He'll never have to obtain a warrant of arrest because an arrest under probable cause, under the Narcotics Control Act, then would be equivalent to a general search warrant. He could bypass the Magistrate with impunity. He becomes a law unto himself. He can enter a man's home any time that he wants, no matter when alleged crime was committed in the night, 2:00 in the morning, rouse him out of bed and make an arrest then conduct the search. Certainly, our lawmakers never contemplated that when they enacted the Narcotics Control Act which was strictly confined to those emergent circumstances where if the agents didn't act with dispatch and under the exigencies that existed, why, the narcotic trafficker would flee or the contraband would be destroyed. And, we haven't -- we do not have that in this particular case and I say, to permit such unparalleled power to be given to narcotics agents would be a dangerous precedent and an emasculation of the Fourth Amendment. Now, Your Honors, I have not said one word about the appeal of penalty question. I believe it's not properly before this Court because the government is asking affirmative relief that the case be remanded to the Court of Appeals with directions that that portion of it be reversed consenting the appealability of the order. I say that, since the government wants affirmative relief, they should have cross-petitioned for that relief, and I'm not arguing at this time but, if Your Honors believe that that point should be argued, I have reserved approximately 10 minutes of my time to counter any arguments by the prosecutor -- by the government. Thank you.
Earl Warren: Mr. Terris.
Bruce J. Terris: Mr. Chief Justice and may it please the Court. Petitioner claims that his arrest in the subsequent search and seizure were invalid because they were in violation of the Fourth Amendment. The government has two answers to petitioner's contention. Our first answer, and we believe it is conclusive, is that the order of the District Court which denied the petitioner's motion to suppress is not appealable and, second, we believe on the merits that the arrest search and seizure under the applicable decisions of this Court were valid. I intend, first, to deal with the issue of appealability.
Felix Frankfurter: Could you first deal --
Bruce J. Terris: And then --
Felix Frankfurter: Could you first deal with Mr. Lewis' point?
Bruce J. Terris: I will --
Felix Frankfurter: It is open to you to deal with it.
Bruce J. Terris: I will, Your Honor. I'm going to deal with, first, his threshold contention that we cannot raise the issue of appealability, then appealability, and then the substantive issues of the search and seizure insofar as I have the time to deal with several contentions which the petitioner has made in that regard. Petitioner's threshold contention is that the government can't issue -- can't argue in this Court that the order of the District Court was appealable -- was not appealable because the government did not petition for writ of certiorari and his reasoning is that the government is, in effect, seeking to overturn a portion of the judgment below, that portion which held that the order of the District Court was appealable to the Court of Appeals. And, we think that petitioner's contention in this regard is clearly wrong under the decisions of this Court, that a party could always argue the lack of jurisdiction of the court in which the case is or of any court below, and this Court has repeatedly held that this Court and other federal courts can, and in fact they must, raise questions of jurisdiction on their own motion even when neither party raises the issue. Now, none of these cases have been cited by the government in its brief because we didn't think that petitioner would even contest our right to raise the issue of appealability in this Court. Perhaps, the leading case in this -- on this issue is Railway Company versus Swan and that's in 111 United States 379. There, the court states that "the rule springing for the nature and limited the judicial power of the United States is inflexible and without exception which requires this Court of its own motion to deny its own jurisdiction and, in the exercise of its appellate power that of all other courts of the United States on every writ of error or appeal, the first and fundamental question --
Potter Stewart: Where are you quoting from?
Bruce J. Terris: I'm quoting from Railway Company versus Swan, Your Honor, at 111 United States 379. On every writ of error or appeal, the first and fundamental question is that of jurisdiction, first, of this Court and then of the court from which the record comes and it -- and this Court has held that the question of appealability to the Court of Appeals was jurisdictional in this sense. There -- that, in the sense that this Court must consider on its own motion whether the case was appealable to the Court of Appeals in a series of cases, in Stratton versus the Railway Company in 282 United States, in Shanferoke Corporation versus Westchester Corporation in 293 U.S., in the Storer Broadcasting Company case only recently in 351 United States. And, therefore, I'm now going to turn to the substantive issue whether the District Court's order was in fact appealable and the government submits that it was not. The petitioner moved to suppress in any criminal proceeding the evidence which was seized at the time of his arrest. We emphasize that he did not move, even incidentally, for the return of any property which was seized. The motion was filed by the petitioner after the complaint have been made against him, after he was arraigned, waived preliminary examination, released on bail, and bound over for action by the grand jury. The motion was filed before indictment but the District Court's order denying the motion was decided after the indictment had been returned. We believe that, in these circumstances, that the order of the District Court was part of the criminal case and that it was, therefore, interlocutory, that it was not a final determination of an independent proceeding. And, therefore, the government submits that the order was not appealable under 28 U.S.C. 1291 which gives the Court of Appeals jurisdiction only over final decisions of the District Courts. Now, it might appear that it was in the interest of the prosecution generally, that the government take a broad view of appealability for an appeal before trial is the only way that the government can obtain review of orders deciding motions to suppress. If an order granting a pretrial motion to suppress is not appealable and the trial court does not overturn this order, the government will never have an opportunity to obtain appellate review since, of course, if the defendant is acquitted the government cannot appeal. On the other hand, if the motion to suppress is denied, if the trial court admits the evidence, the defendant of course could obtain appellate review of this order claiming that the evidence which was admitted against him and which led, in part, to his conviction was illegally obtained. Nevertheless, it is the government's position that it is in the interest of criminal justice that appeal be allowed only from orders which, in a realistic and practical sense, are independent of the main criminal case. We do not think that interlocutory appeals, either by the government or by defendants, should be encouraged. A broad rule, we think, of apealability would mean a considerable delay in the already too lengthy time, perhaps, needed to try criminal cases and such delay would seriously interfere with the proper administration of criminal justice. We think it is clearly of great importance that when an alleged criminal has been arrested that the trial be conducted as soon as possible after the events on which the allegations are based. This Court has held that the appeal of the tentative or incomplete decisions, particularly in criminal cases, is incompatible with the fair and orderly administration of justice. In the Cobbledick case in 309 United States, the Court said that "Congress, from the very beginning has, by forbidding piecemeal disposition on appeal of what, for practical purposes, is a single controversy, set itself against enfeebling judicial administration. Encouragement of delay is fatal to the devin -- to the vindication of the criminal law. The correctness of a trial court's rejection, even of a constitutional claim made by the accused in the process of prosecution, must await his conviction before its reconsideration by an appellate tribunal. We submit that this standard should be applied in determining whether an order deciding a motion to suppress or any other order, for that matter, is -- as the Cobbledick case states, is appealable. It's as the Cobbledick case states, whether the order is, for practical purposes, part of the criminal case.
Charles E. Whittaker: Is there a difference if the motion to suppress is instituted, filed in advance of indictment over the situation existing when it filed after indictment?
Bruce J. Terris: We think, in general, there is no difference, Your Honor. We think there may be a situation in which there is a difference, that is if the motion seeks to return a valuable property, that issue might be con -- in fact, we are willing to agree, is independent of the criminal case. It becomes -- at least, if it comes prior to the complaint and arraignment, if it comes between complaint and arraignment, I think that's debatable whether that's part of the criminal case. This motion doesn't involve, however, any valuable property. It involves narcotics and it asked only for suppression. That's the only relief asked, and we think that can't have any separate effect from the criminal case. That very essence goes to the admission of evidence at a criminal case.
Charles E. Whittaker: Well, isn't it Rule 41 that gives the person from whom property has been taken the right to institute a proceeding in a federal district court to regain it?
Bruce J. Terris: That's right, Your Honor.
Charles E. Whittaker: Well, now, haven't we held in the Cogen case, the Perlman case, and the Burdeau case that if the proceeding is instituted in advance of indictment, it's a separate suit and the order entered in that suit is a final and reputable one?
Bruce J. Terris: Your Honor, I should -- I'd like to deal with those three cases. Cogen says, and we admit, that the dictum in Cogen is contrary to the government's position. It is dictum. However, it is not the issue that was before the Court in Cogen. There, the motion was after indictment and, of course, both of them -- both petitioner and the government agree that if this motion had been made after indictment that it would not have been -- that the order deciding it would not have been appealable. Now, as to Bur -- the Burdeau case, there was no discussion there. We admit that that is contrary to the government's position if one ignores the difference between motions for return and motions for suppression. The property which was involved in that case were papers and other documents which, at least on the face of it, were of value to the defendant and, therefore, we would agree under the standard we're suggesting in this case to the Court that that motion -- that that order deciding the motion was appealable prior to trial. Now, as to Perlman, there, too, the documents -- there were documents involved but it w -- but that decision is, to some extent inconsistent with the view we are taking since it is admitted -- it was admitted in Perlman that movement was not entitled to the return of the d -- of the papers. He had given the papers to the court to be impounded -- in a civil proceeding. Therefore, his motion was, in essence, a motion which said that the papers couldn't go out of the hands of the court in the civil proceeding. They couldn't be used by the government but we think, essentially, what was decided there was that it -- when there's a motion -- when there -- when the papers involved return from the government, the government has no right to the papers, but a motion prior to indictment is appealable. Now, we also admit that none of these cases really draw the distinction which we are drawing between motions to return as to papers or other valuable property in motions asking only suppression. This distinction has not been in the cases. It was left open in the Carroll case. There's a footnote in the Carroll case saying that the Court was not deciding whether there was a distinction between motions seeking return and motions merely to suppress.
Felix Frankfurter: Mr. Terris, the Court of Appeals cited half-a-dozen cases in the Second Circuit indicating their practice to be to allow appealability -- to recognize appealability. What is the court law in the lower -- in the other circuits, Mr. Terris?
Bruce J. Terris: That there are really three views. The Second Circuit view and it's -- a number -- as Your Honor points out it's been expressed in a number of cases, is that any motion prior to indictment, the order deciding that motion is appealable. Now, there are other circuits, including the District of Columbia, which say that --
Felix Frankfurter: These are all cases where the motion to suppress is made by an indicated defendant in a prospective criminal trial.
Bruce J. Terris: That many of the cases has already been an indictment by the time the motion is decided, that's --
Felix Frankfurter: But they --
Bruce J. Terris: That's right.
Felix Frankfurter: But, the generalizations covered motions not by a third party --
Bruce J. Terris: That's right.
Felix Frankfurter: Perspective witness, but by the potential defendant in the criminal prosecution.
Bruce J. Terris: Precisely, Your Honor.
Felix Frankfurter: Is that right?
Bruce J. Terris: Now, the second position is that that of the District of Columbia and I think of o -- there may be another circuit. That position is if the motion is prior to indictment and the indictment is returned before the motion is decided, then it is not appealable but, if the indictment is not returned in the interim, then it is appealable. Now, the third view is that of the Fourth Circuit and the Fifth Circuit more recently, in recent cases over I think approximately the past four or five years, and that is that any motion after the complaint has been filed and there's been an r -- and there's been preliminary examination, that that -- that an order deciding that kind of a motion is not appealable, so that --
Felix Frankfurter: What's the justification for the District of Columbia rule?
Bruce J. Terris: I --
Felix Frankfurter: What justification would they give, I mean?
Bruce J. Terris: I take it, Your Honor, that they -- insofar as the motion relates to any evidence going before the grand jury, that's been washed out by the indictment, and then all that's left is whether the evidence is going to go before the --
Felix Frankfurter: But from the point of view of the considerations that, in 1789, have governed appealability as a general principle of federal jurisdiction, what is the difference they take? Did they take any?
Bruce J. Terris: Your Honor, they --
Felix Frankfurter: Did they discuss that?
Bruce J. Terris: There is very little discussion in these cases. The discussion largely hinges on just citing Cogen, the dictum in Cogen, occasionally, Perlman and Burdeau, and the Second Circuit applies the dictum in Cogen literally which r -- I think it is -- there is really the -- probably the most fair interpretation of this single-phrased dictum in Cogen and they say any motion prior to indictment is appealable.
Earl Warren: Mr. Terris, may I ask you this question. In this case, I understand that, on the search, they found not only a large quantity of narcotics but they also found a sizeable amount of money, some-$6,000.
Bruce J. Terris: That's right.
Earl Warren: Wasn't that true? Now, let's --
Bruce J. Terris: There's a disagreement on the facts of whether all of that was taken by search.
Earl Warren: Yes. I'm not making any point of that. I just want to get your differentiation between two situations. Now, suppose the government -- suppose the petitioner filed a motion to suppress on the narcotics and a motion to return on the money and both of them were denied by the District Court. Would the differentiation which you have made entitle him to appeal on the money order and not appeal on the other --
Bruce J. Terris: We allow appeal on the whole thing.
Earl Warren: I beg your pardon?
Bruce J. Terris: The issues would've been the same so we'd allow appeal on the whole thing. It'd be s -- we think it would be silly to cut the thing in -- the motion in half because the Court of Appeals' determination would decide the whole matter. Of course, we might -- if he'd sought return of the money, it may well be that we would've given the money back to him.
Earl Warren: I know, but suppose you didn't.
Bruce J. Terris: If we didn't --
Earl Warren: I just --
Bruce J. Terris: -- it would've been appealable.
Earl Warren: Make the dif -- It would've --
Bruce J. Terris: In our view, it would've been appealable. If he had sought return of the money --
Earl Warren: But not on the suppression, not the suppression of the narcotics.
Bruce J. Terris: Well, the whole issue could've gone to the Court of Appeals and -- since the issues would've been the same. We would not have cut the motion in half, as what it amounts to. We would've -- we would agree that the whole thing would be appealed.
Earl Warren: Well, I'm afraid I don't -- maybe I don't understand the facts but, here, suppression was denied --
Bruce J. Terris: That's --
Earl Warren: Wasn't it?
Bruce J. Terris: That's right.
Earl Warren: And would you say that, merely because there was money involved in it that that would invol -- would entitle him to appeal from the order denying suppression?
Bruce J. Terris: No, it's the relief he seeks.
Earl Warren: I beg your pardon?
Bruce J. Terris: It's the relief he seeks. He asked only for the suppression of evidence in a criminal case. That's the only thing he wants. He wants to decide an issue of the admission of evidence.
Earl Warren: Yes.
Bruce J. Terris: A criminal -- an issue which we think can't be separated from the criminal case. Now, if he asked for the return of money, he's a -- this is the standard g -- this is really very little different than an independent lawsuit. He wants his money back.
Earl Warren: Well, that's the thing that bothers me. I could see how that differentiation could be made, but you say that you could appeal the whole thing there. Now, I understand that your position here is that he can't appeal the order denying suppression because it's inseparable from the criminal case.
Bruce J. Terris: That's right.
Earl Warren: But the money could be --
Bruce J. Terris: That's right. He didn't ask for the return.
Earl Warren: No, I know. I was just -- I'm just giving you a hypothetical case. I said assuming that he --
Bruce J. Terris: Well, we --
Earl Warren: Assuming that you are holding both and he could get neither back and he made a motion to suppress the narcotics and also made a motion for the return of the money, could he appeal the order denying him return of the money but not appeal the order denying him suppression for the narcotics?
Bruce J. Terris: Our view is proper judicial administration would allow the --
Felix Frankfurter: You'd give him both.
Bruce J. Terris: We --
Felix Frankfurter: You would give him both. Is that because you're large-hearted?
Bruce J. Terris: Well --
Felix Frankfurter: I don't understand that.
Bruce J. Terris: Well, perhaps, it's a technic -- it's a very technical matter he could only take the m -- the order denying return, but that decision of the Court of Appeals would also decide the suppression issues. So, I --
Felix Frankfurter: I don't get that at all.
Bruce J. Terris: Well, in this case, it would not. Maybe there's some --
Felix Frankfurter: I'm not talking about this case. I'm talking about the Chief Justice's question. You, yourself, made a distinction between a motion below that the r -- for the suppression of evidence to be used in the criminal trial and the return of $6,000 which belonged to him. You say if he goes up merely on the motion to suppress, no appeal. If he couples with that the -- a motion for the return of the money, the return of the money carries with it the suppression of evidence.
Bruce J. Terris: Right.
Felix Frankfurter: What's the sense of that? I don't see it.
Bruce J. Terris: The sense of it is only --
Felix Frankfurter: You say good judicial administration. I call it large-heartedness. What's the sense of it so far as your main pieces is concerned that you do not want to try separately a question of the admissibility of evidence? You have this chance in case he's convicted. In case he's acquitted, there's no problem.
Bruce J. Terris: Because, under -- the issues on return will be precisely the same issues as the issues on suppression.
Felix Frankfurter: I allow myself to saying "so what?"
Bruce J. Terris: Well they -- if Your Honor thinks that the technical rules of appealability should overcome what we think is a prac -- perhaps a more practical standard, it would make little difference. I would -- because if -- the order of the Court of Appeals would of course be binding on the order for suppression anyway.
Earl Warren: Well, what was your argument about valuable property if that's the only issue? And, you made a distinction and I'm not disagreeing with that. I'm just trying to get your point of view. You said something about if there was valuable property and the motion is made to return it, there would be a different situation.
Bruce J. Terris: Right.
Earl Warren: And I try to put into this case, not to bind you but to get your reasoning, the fact that he moves to -- for return of his money. He wants to use it and he also makes a motion for suppression of the evidence of the narcotics, and I want to know if he can appeal one and not the other or if he can appeal both or if he can appeal neither under your theory.
Bruce J. Terris: The view we are taking is if there -- let's assume the case had only money in it, just the money, and we've asked --
Earl Warren: I'd rather st --
Bruce J. Terris: Both for suppression and return.
Earl Warren: I'd rather stick with mine, if you don't mind. Then you propose your own --
Bruce J. Terris: Okay.
Earl Warren: But just -- I don't want to take too much of your time.
Bruce J. Terris: By the --
Earl Warren: Really, I don't.
Bruce J. Terris: By the rules that we are suggesting to the Court.
Earl Warren: Yes.
Bruce J. Terris: We would say that, technically, it could only take up the order denying return. That is all. Now, we --
Earl Warren: Yes.
Bruce J. Terris: We're willing -- what -- Mr. Justice Frankfurter thinks that we're being large-hearted about this and, perhaps, we are and, therefore, this rule is wrong. We think that if the issues are precisely the same in the -- as to the --
Felix Frankfurter: They may not necessarily be this way.
Bruce J. Terris: If they're not, then I quite cannot.
Felix Frankfurter: They may not be because you may have no excuse whatever for taking the money and you may have good excuse for taking the narcotics.
Bruce J. Terris: If there's any difference in the issue, then we cannot take up, in our view, the order denying a suppression. But if the issues are the same, we think it makes no difference whether it goes up, both go up or only one goes up. The Court of Appeals decision is going to be binding on both. Thank you, Your Honor.